DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply filed 12/17/2020, is acknowledged.   Claims 212-255 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,561,620 has been reviewed and is NOT accepted.
The application/patent being disclaimed has been improperly identified since the number used to identify the patent being disclaimed is incorrect.  The correct number is 10,561,610.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 212-255 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. (U.S. Patent No. 10,561,610). Although the claims at issue are not identical, they are not patentably distinct from each other because the .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 244-246, 249-252 and 255 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imbrie et al. (WO 2013/048734A1).
	Regarding claims 244 and 255, Imbrie et al. teaches that “[n]aturally occurring vesicles of the invention may also be combined with synthetic vesicles (e.g. lipid vesicles) to create hybrid vesicles that contain a portion of the naturally occurring vesicle and a portion of the synthetic vesicle.”  Page 34, lines 13-15.  Imbrie et al. also teaches that a vesicle “comprises a lipid membrane” and “may contain substances such as nucleic acids, proteins, and chemicals” (current claim 251).  Page 27, lines 24-27.  Importantly, Imbrie et al. teaches that “[h]ybrid vesicles are particularly useful for combination therapies that require co-delivery of, for example, an endogenously produced miRNA and a therapeutic agent that is refractory to loading into naturally occurring vesicles, but is easily incorporated into a synthetic vesicle such as a lipid vesicle.”  Page 34, lines 20-23.  
see page 2, lines12-13, and (2) vesicles larger than about 500 nm are not disclosed.  See e.g., page 5, lines 31-32, and page 27, lines 28-32.
Regarding claims 246, 249 and 250,  with further respect to the creation of hybrid vesicles, Imbrie et al. teaches that “a solution of naturally occurring vesicles (e.g. exosomes) and lipid vesicles may be incubated at room temperature for a period of time” (current claim 249).  Page 34, lines 15-17. 
	Regarding claim 252, the specific proteins interact with the target cell and facilitate endocytosis of the exosome.  See page 35, lines 22-24.  This reads on “wherein said targeting moiety binds to a moiety on the cell surface of a target cell.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 212, 213, 215-218, 220-222, 221, 224-227, 229-231, 233-236, 238, 240-242, 244-246 and 248 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imbrie et al. (WO 2013/048734A1) view of Bailey et al. (U.S. Patent No. 5,552,155).   
	Regarding claims 212, 221, 244, 246 and 248, Imbrie et al. teaches that “[n]aturally occurring vesicles of the invention may also be combined with synthetic vesicles (e.g. lipid vesicles) to create hybrid vesicles that contain a portion of the naturally occurring vesicle and a portion of the synthetic vesicle.”  Page 34, lines 13-15.  This teaches a first vesicle has been produced in vitro and “said second vesicle has been produced in vivo.”  Imbrie et al. also teaches that a vesicle “comprises a lipid membrane” and “may contain substances such as nucleic acids, proteins, and chemicals” (current claims 217, 234 and 238).  Page 27, lines 24-27.  Importantly, Imbrie et al. teaches that “[h]ybrid vesicles are particularly useful for combination therapies that require co-delivery of, for example, an endogenously produced miRNA and a therapeutic agent that is refractory to loading into naturally occurring vesicles, but is easily incorporated into a synthetic vesicle such as a lipid vesicle.”  Page 34, lines 20-23.  Accordingly, Imbrie et al. teaches “said first vesicle comprises a membrane, a therapeutic agent” (current claims 215-217, e.g. exosomes) and lipid vesicles may be incubated at room temperature for a period of time”.  Page 34, lines 15-17. This reads on “contacting a first vesicle with a second vesicle, thereby uniting said first vesicle with said second vesicle and producing said hybridsome.”
	Imbrie et al. does not teach “said first vesicle comprises a fusogenic, ionizable cationic lipid.”
	Bailey et al. teaches 
a liposome composition which comprises a liposome having: (i) an outermost lipid bilayer comprising a neutral, bilayer-preferring lipid and a fusion-promoting effective amount of an ionizable lipid having a protonatable, cationic headgroup and an unsaturated acyl chain 

. . . 

The fusion-promoting effective amount of the ionizable lipid is typically an amount sufficient to establish a concentration of the ionizable lipid in the outermost lipid bilayer of the liposome of from about 1 mole percent of the ionizable lipid to about 20 mole percent; preferably within this range, the preferred fusion-promoting effective amount of the ionizable lipid in the outermost lipid bilayer is an amount sufficient to establish a concentration of the ionizable lipid in the outermost lipid bilayer of from about 5 mole percent to about 10 mole percent of the ionizable lipid.

Col. 3, lines 18-54.  Bailey et al. teaches “the outmost lipid bilayer of the liposome also comprises a fusion promoting effective amount of an ionizable lipid having a protonatable, cationic headgroup, that is, a headgroup which can accept a proton, and is then positively charged, and which can give up the proton such that is neutral.”  Col. 6, line 66 – col. 7, line 4.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Imbrie et al. to incorporate the use of a liposome composition comprising a fusion-promoting effective amount of an ionizable lipid having a protonable, cationic headgroup as taught by Bailey et al.  The modification would 
	Regarding claims 213, 220, 222 and 231, although Bailey et al. does not expressly state the buffer having a pH is used to obtain a charged fusogenic, ionizable, cationic lipid, Bailey et al. does teach that “[a]t a pH greater than its pK--a in a lipid bilayer, more than half of the ionizable lipid present in the bilayer will be deprotonated, and hence, neutral.”  Col. 8, lines 18-21.  From this one of ordinary skill in the art would understand that at certain pH levels, the lipid would be either positively charged or neutral and it would have been within the purview of the artisan to use a buffer to maintain a pH at a certain level to affect a result or purpose.  For instance, Bailey et al. teaches “an aqueous buffer having a pH of about 4.0.”  Col. 3, lines 41-42.   Likewise the pH could be changed to affect a result or purpose.  Further, it would have been within the purview of an ordinarily skilled artisan to use appropriate temperature conditions.  Imbrie et al. teaches that hybridization occurs at stringent temperature conditions ordinarily “of at least about 30 C, more preferably of at least 37 C.”  Page 23, lines 20-21.  
see page 2, lines12-13, and (2) vesicles larger than about 500 nm are not disclosed.  See e.g., page 5, lines 31-32, and page 27, lines 28-32.
	Regarding claim 229 and 230, Imbrie et al. also teaches that “[t]he vesicles and methods of the invention allow for delivery of a therapeutic agent to specific cells.”   Page 3, lines 14-15.  This implies a pharmaceutical composition and reads on “contacting a hybridosome comprising the bioactive agent with the cell.”
	Regarding claim 235, Imbrie et al. teaches that “[t]ransplantation of normal genes into the affected tissues of a subject can also be accomplished by transferring a normal nucleic acid into a cultivatable cell type ex vivo (e.g., an autologous or heterologous primary cell or progeny thereof), after which the cell (or its descendants) are injected into a targeted tissue.”  Page 39, lines 12-16.  This reads on “a cell during an ex vivo expansion.”
	Regarding claim 240, Imbrie et al. teaches:
A variety of expression systems exist for the production of therapeutic polypeptides. Expression vectors useful for producing such polypeptides include, without limitation, chromosomal, episomal, and virus-derived vectors, e.g., vectors derived from bacterial plasmids, from bacteriophage, from transposons, from yeast episomes, from insertion elements, from yeast chromosomal elements, from viruses such as baculoviruses, papova viruses, such as SV 40, vaccinia viruses, adenoviruses, fowl pox viruses, pseudorabies vi1uses and retroviruses, and vectors derived from combinations thereof.


Regarding claim 241, Imbrie et al. teaches that “the therapeutic nucleic acid is selected from the group consisting of siRNA, shRNA, miRNA, dsRNA, and an expression vector comprising a nucleic acid encoding a therapeutic polypeptide.”  Page 11, lines 11-13.
	Regarding claim 242, Imbrie et al. teaches:
A variety of expression systems exist for the production of therapeutic polypeptides. Expression vectors useful for producing such polypeptides include, without limitation, chromosomal, episomal, and virus-derived vectors, e.g., vectors derived from bacterial plasmids, from bacteriophage, from transposons, from yeast episomes, from insertion elements, from yeast chromosomal elements, from viruses such as baculoviruses, papova viruses, such as SV 40, vaccinia viruses, adenoviruses, fowl pox viruses, pseudorabies vi1uses and retroviruses, and vectors derived from combinations thereof.

Page 36, line 28 – page 37, line 2.   This reads on “a disease-associated antigen selected from the group consisting of a tumor-associated antigen and a pathogen-associated antigen.”

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/17/2020, prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618